Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                PageID.530      Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

FRANKENMUTH CREDIT UNION,

                      Plaintiff,
                                                            Case No. 18-12176
                                                            Honorable Thomas L. Ludington
v.

CHARLES FITZGERALD, et al.,

                  Defendants.
__________________________________________/

               ORDER DENYING DEFENDANT’S MOTION TO RECUSE

       In June 2018, Plaintiff, Frankenmuth Credit Union, “Frankenmuth” filed a complaint in

state court alleging fraudulent misrepresentation, innocent misrepresentation, breach of contract,

silent fraud, civil conspiracy, and RICO against Defendants, Randall Anderson, Rashaud Coleman,

Mark Ingram, Charles Fitzgerald, Nicholas Austin Walker, Laron Thronton, Xclusive Auto Group,

LLC, Jones Pre-Owned Auto Sales, LLC, Vernell Phipps, and Nicole Phipps. ECF No. 1-2 at

PageID.7, 15-25; ECF No. 1-4 at PageID.31. Defendants Phipps and Jones Pre-Owned removed

the case to this Court on July 12, 2018. ECF No. 1.

       On May 8, 2020, Defendant Vernell Phipps mailed a motion to recuse to the Bay City

Courthouse. ECF No. 125. Due to mail delays because of COVID-19 the motion was not docketed

until June 23, 2020. In accordance with 20-AO-026, the clerk’s office dated the motion for May

8, 2020.

       Defendant includes two arguments in his motion. First,

       Defendants believe a Peremptory Removal should be granted based on the 2 Ex
       Parte meeting that was Granted by Judge Lundington to Frankenmuth’s attorney.
       Based on the fact that after these meeting with 30 days he granted Summary
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20               PageID.531      Page 2 of 7



       Judgments against the Defendants Nicole and Vernell Phipps alone with Jones Pre-
       Owned Auto Sales.
       ECF No. 125 at PageID.487 [sic throughout].

Second,

       Finally Judge Lundington went on record and called this a mistake on March 17th
       2020 staying it was a mistake. Also on record was the mention us the Phipps and
       JPO Auto Sales having a lawyer which Judge Lundington knew wasn’t true based
       on he signed June 8th 2019. Our stand is there is no way he can be impartial Judge
       based on these facts of what he considers a mistake but we think and believe to be
       a Bias against the Defendants based on private talks between him and Frankenmuth
       Attorney Mr Leduc.
       Id. [sic throughout].

Accordingly, Defendants “respectfully request the removal of Judge Ludington based on his self

claimed mistakes that has cost the Defendants Bias Judgements based on his Private Unrecorded

meeting with Plaintiff Counsel.” Id.

                                               I.

       Before analyzing the motion, some background on the case is necessary. The Defendants

are comprised of three groups – the “Borrower Defendants,” Randall Anderson, Rashaud Coleman,

Mark Ingram, Charles Fitzgerald, and Nicholas Austin Walker, the “Wholesale Defendants” –

Laron Thronton and Xclusive Auto Group (Laron Thronton is an agent of Xclusive), and the

“Retail Defendants” – Nicole Phipps, Vernell Phipps, and Jones Pre-Owned Auto Sales, LLC,

which is owned by Nicole Phipps. ECF No. 3 at PageID.46-47.

       According to Frankenmuth, Retail Defendants had a contract with Frankenmuth “wherein

customers of [Retail Defendants] could finance motor vehicle purchases with [Frankenmuth] under

the terms of a loan agreement.” EC No. 1-2 at PageID.9. Wholesale Defendants did not have a

similar loan agreement with a financial institution. Therefore, Retail Defendants explained that

they had an agreement with Wholesale Defendants that Retail Defendants would provide financing

for buyers identified by Wholesale Defendants. ECF No. 3. Then Wholesale Defendants would

                                             -2-
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                 PageID.532       Page 3 of 7



sell the vehicle to Retail Defendants and the Borrower would purchase the vehicle from Retail

Defendants with financing from Frankenmuth. Id. Throughout this process, the Retail Defendants

claim they never saw the vehicles, but rather “relied solely on the representations of [Wholesale]

and [Borrower] Defendants to understand the condition of the vehicle being sold.” ECF No. 3 at

PageID.49. At this point in the case, all Defendants have been defaulted except for Vernell and

Nicole Phipps.

       When the case was removed to this Court, Defendants Nicole and Vernell Phipps and Jones

Pre-Owned were represented by counsel. See e.g., ECF No. 1. None of the Borrower Defendants

or Wholesale Defendants are or were ever represented by counsel. Additionally, none of the

Borrower Defendants or Wholesale Defendants filed a motion or appeared in court, except for Mr.

Fitzgerald. ECF No. 82. However, after filing a motion to set-aside his initial entry of default

(which was granted), Mr. Fitzgerald did not file any other pleadings and was subsequently

defaulted a second time. ECF No. 90.

       On June 8, 2019, Defendants’ counsel filed a motion to withdraw explaining that

“Defendants have substantially failed to meet their obligations to Counsel” and “Defendants

[counsel] have been mostly unable to reach Defendants” since April 24, 2019. ECF No. 64 at

PageID.266. On June 26, 2019, Defense counsel’s motion was granted. In the order granting

counsel’s motion to withdraw the Court explained

       Defendants Vernell and Nicole Phipps and Jones Pre-Owned Auto Sales will be
       granted 30 days to find new counsel. After the thirty days expire, if Defendants
       Vernell and Nicole Phipps have not secured new counsel, the Court will assume
       that they intend to proceed pro se. If Jones Pre-Owned Auto Sales has not secured
       new counsel, they will be subject to default. See Rowland v. California Men's
       Colony, 506 U.S. 194, 202, (1993) (noting that a corporate entity cannot appear in
       federal court without licensed counsel); Memon v. Allied Domecq QSR, 385 F.3d
       871, 873 (5th Cir. 2004) (noting that unrepresented corporate entities are subject to
       default).



                                               -3-
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                  PageID.533      Page 4 of 7



ECF No. 80 at PageID.300.

       On April 29, 2019, a scheduling order was issued and the final pretrial conference was set

for November 6, 2019. ECF No. 63. Additionally, on November 1, 2019, Plaintiff’s motion for

default judgment against Jones Pre-Owned Auto Sales was set for hearing on November 6, 2019.

ECF Nos. 91, 92. The alleged ex parte meeting between this Court and Plaintiff’s counsel occurred

on November 6, 2019. On November 12, 2019, Plaintiff’s motion for entry of default judgment

against Defendant Jones Pre-Owned Auto Sales, the corporate Defendant, was granted based on

its failure to procure new counsel. ECF No. 93.

       On November 27, 2019, Plaintiff filed a motion for partial summary judgment against

Nicole and Vernell Phipps and Jones Pre-Owned Auto Sales. ECF No. 97. On December 5, 2019,

Plaintiff was directed to show cause as to why proofs of service were not filed with its motion.

ECF No. 101. The proofs were filed that day. ECF Nos. 103, 104, 105, 106, 112. Defendants

Nicole and Vernell Phipps and Jones Pre-Owned Auto Sales never filed a response to the motion

for partial summary judgment. On January 21, 2020 Plaintiff’s motion for partial summary

judgment for the fraudulent misrepresentation claim against Defendants Vernell Phipps, Nicole

Phipps, and Jones Pre-Owned Auto Sales was granted on the merits, largely based on factual

admissions made by the Phipps in pleadings filed with the Court. ECF No. 114.

       On November 13, 2019 a second final pretrial conference was set for March 17, 2020. ECF

No. 94. Defendants Phipps did not attend the final pretrial conference. Notice was mailed to

Defendant Phipps at the address on file in CM/ECF, but it was returned as undeliverable. ECF

Nos. 94, 98, 100. Local Rule 11.2 provides that “every party not represented by an attorney must

include his or her contact information consisting of his or her address, e-mail address, and

telephone number on the first paper that person files in a case. If there is a change in the contact



                                               -4-
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                   PageID.534       Page 5 of 7



information, that person promptly must file and serve a notice with the new contact information.”

As of June 24, 2020, Defendants have not updated their address in CM/ECF. The November 2019

incident was discussed on the record at the March 17, 2020 hearing. ECF No. 121. The Court

explained that it mistakenly believed Defendants were represented by counsel who was late in

arriving to Court, not that Defendants were representing themselves.

       On March 11, 2020, Defendants filed a motion to dismiss, based in part on the alleged

mistaken ex parte meeting with Plaintiff’s counsel during a status conference. ECF No. 118. The

motion was denied, in part, because this Court explained its mistake and that Defendants had not

identified any harm that occurred nor cited any legal authority for their motion to dismiss. ECF

No. 124.

                                                 II.

       Motions to disqualify are matters committed to the sound discretion of the assigned judge.

See In re M. Ibrahim Khan, P.S.C., 751 F.2d 162, 165 (6th Cir. 1984). Disqualification must be

predicated upon extrajudicial conduct rather than judicial conduct and allegations of bias “must be

a personal bias as distinguished from a judicial one, arising out of the judge’s background and

association and not from the judge’s view of the law.” Easley v. Univ. of Mich. Bd. of Regents,

853 F.2d 1351, 1355-56 (6th Cir. 1988) (internal quotes omitted).

       28 U.S.C. § 455(a) provides that a judge “shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” In addition, the statute states a judge “shall

also disqualify himself in the following circumstances,”

       (1) Where he has a personal bias or prejudice concerning a party, or personal
       knowledge of disputed evidentiary facts concerning the proceeding;
       (2) Where in private practice he served as lawyer in the matter in controversy, or a
       lawyer with whom he previously practiced law served during such association as a
       lawyer concerning the matter, or the judge or such lawyer has been a material
       witness concerning it;

                                                -5-
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                    PageID.535       Page 6 of 7



       (3) Where he has served in governmental employment and in such capacity
       participated as counsel, adviser or material witness concerning the proceeding or
       expressed an opinion concerning the merits of the particular case in controversy;
       (4) He knows that he, individually or as a fiduciary, or his spouse or minor child
       residing in his household, has a financial interest in the subject matter in controversy
       or in a party to the proceeding, or any other interest that could be substantially
       affected by the outcome of the proceeding;
       (5) He or his spouse, or a person within the third degree of relationship to either of
       them, or the spouse of such a person:
               (i) Is a party to the proceeding, or an officer, director, or trustee of a party;
               (ii) Is acting as a lawyer in the proceeding;
               (iii) Is known by the judge to have an interest that could be substantially
               affected by the outcome of the proceeding;
               (iv) Is to the judge’s knowledge likely to be a material witness in the
               proceeding.
28 U.S.C. § 455(b).

       The Court does not possess “personal knowledge of disputed evidentiary facts concerning

the proceeding” because of the meeting, nor did the meeting result in a personal bias against

Defendants. In the instant motion to recuse, the only harm Defendants potentially allege is that

“with[in] 30 days he granted Summary Judgments against the Defendants Nicole and Vernell

Phipps alone with Jones Pre-Owned Auto Sales.” ECF No. 125. As explained earlier in this order,

the motion to grant Plaintiff’s motion for default against Jones Pre-Owned Auto Sales was based

on its lack of legal representation. Jones Pre-Owned was warned when Defense counsel’s motion

to withdraw was granted that it was subject to default if it did not secure new legal counsel. After

Jones Pre-Owned failed to obtain new legal counsel, it was defaulted. The ex parte meeting had

no bearing on the decision for default. As for Plaintiff’s motion for partial summary judgment

against Defendants Nicole and Vernell Phipps, Defendants had an opportunity to respond but did

not. The motion was granted only after analyzing the elements of a Michigan fraudulent

misrepresentation claim and the evidence. The evidence included factual admissions by

Defendants Phipps that they did not have first-hand knowledge of the condition of the vehicles

being financed by Frankenmuth Credit Union. See ECF No. 114.

                                                 -6-
Case 1:18-cv-12176-TLL-PTM ECF No. 131 filed 06/26/20                                       PageID.536   Page 7 of 7



       Defendant is correct that a mistaken ex parte meeting occurred between Plaintiff’s counsel

and the Court. The Court should have confirmed who was represented and who was not before

beginning the conference on a busy day. That should not have occurred. However, Defendant has

failed to offer evidence of harm that has occurred or will occur as a result of the meeting. As such,

his motion will be denied.

       Accordingly, it is ORDERED that Defendant Vernell Phipps’ Motion to Recuse, ECF No.

125, is DENIED.



Dated: June 26, 2020                                               s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge



                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Nicole
                       Phipps and Vernell Phipps each at 4263 Windemere Dr., Saginaw, MI
                       48603 by first class U.S. mail on June 26, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -7-
